PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mark Herron Linderman
Application No. 15/988,235
Filed: 24 May 2018
For: POWERED ROLLING PRY BAR FOR REPOSITIONING HEAVY LOADS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed June 23, 2022 under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application. 

 The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extension of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks items (1).

Regarding requirement (1), the petitioner has not submitted the required reply in the form of proper “replacement drawings.”  All replacement drawings must be in compliance with § 1.84 and pursuant to § 1.121(d).  Each drawing sheet submitted after the filing date of the application must be identified (or titled) as either “Replacement Sheet” or “New Sheet.”  All changes to the drawings (if any) shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper.  When replacing or adding a new drawings a full set of drawings must be submitted with the original drawings marked as “replacement sheet” or adding a drawing “new sheet” as new full set of drawings.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Irvin Dingle at (571) 272-3210.  


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)